PER CURIAM.
Appellant seeks review of a damages award in an action arising out of a failed agreement for the purchase of real estate. Appellant contends that the award duplicates certain items of damage.
There is no trial transcript. Appellant asks us to reverse based on the court’s recitation of the damages calculation in the judgment and review of exhibits. Although, on the face of the'judgment, it appears that the trial court may have awarded certain items twice, on examination of the record, the issue is not so clear. The numbers quoted by both parties in court filings are all over the map and the documents are not consistent. This asserted discrepancy was brought to the trial court’s attention in defendant’s motion for rehearing, and the trial court denied relief. On this record, we are unable to say that the trial court erred.
AFFIRMED.
COBB, GRIFFIN and PALMER, JJ., concur.